*571MEMORANDUM **
Adriana Hernandez Duran, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s (“U”) decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir.2001), we deny the petition for review.
Substantial evidence supports the IJ’s finding that Hernandez Duran provided false testimony with the intent to deceive for the purpose of obtaining an immigration benefit, which barred her from possessing the good moral character required to be eligible for cancellation of removal or voluntary departure. See 8 U.S.C. § 1101(f)(6); Ramos, 246 F.3d at 1266. Hernandez Duran falsely testified that she never left the country after entering in 1989, and later explained that she feared disclosure of the departure would render her ineligible for cancellation of removal.
Contrary to her contentions, neither the immateriality of the false information to her actual eligibility for relief, nor her eventual honesty with the IJ, removes her from the ambit of 8 U.S.C. § 1101(f)(6). See Kungys v. U.S., 485 U.S. 759, 781, 108 S.Ct. 1537, 99 L.Ed.2d 839 (1988); Ramos, 246 F.3d at 1266. Hernandez Duran’s remaining contentions are not supported by the record and are not persuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.